Citation Nr: 0530229	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  95-13 712	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  He died in December 1991.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which denied the appellant's claim 
of entitlement to a permanent and total disability rating for 
pension purposes, for purposes of accrued benefits.  The 
subsequent procedural history of this appeal is long and 
complex.  The Board remanded this issue in January 1988, July 
1999 and September 2003.


FINDING OF FACT

The appellant has died.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The RO attempted to contact the appellant at her home, but 
her telephone number had been disconnected.  The RO then 
tried to contact the appellant at work.  
On October 24, 2005, the RO was informed by a co-worker of 
the appellant that the appellant had died.  The RO in turn 
informed the Board of the appellant's passing.

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant and/or the 
veteran.  38 C.F.R. § 20.1106 (2004).


ORDER

The appeal is dismissed.



		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


